DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Priority
Applicant’s claim for the benefit of a prior-filed provisional application, Application No. 62/706,384 filed on August 13, 2020, under 35 U.S.C. 119(e) is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character 224 in FIG. 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
On p. 3, lines 11-13, “Other forms of commands can be issued as well, such as calibration commands, status commands, data [I;; commands, etc.” should be amended to correct a typographical error.  (Emphasis added.)  
On p. 9, line 9, “flash memory 150” should be amended to avoid ambiguity because the specification describes “memory module 150” and “flash memory 152” in paragraph starting on p. 9, line 4.  It appears that Applicant intends to describe the line as “flash memory 152”.  (Emphasis added.)
On p. 13, line 20, “read cache 206” should be amended to “read buffer 206” for consistency with the description in ¶ starting on p. 12, line 4, ¶ starting on p. 13, line 12, etc.  (Emphasis added.)
On p. 16, lines 24-25, “history tracker 236” should be amended to “history tracker circuit 234” for consistency with the description in ¶ starting on p. 16, line 15, and FIG. 8 of the drawings.  (Emphasis added.)
On p. 16, line 25, “the resources required (manager 234)” should be amended to “the resources required (resource manager 232)” for consistency with the description in ¶ starting on p. 16, line 3, and FIG. 8 of the drawings.  (Emphasis added.)
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 2-3, 6-10, 13-14, and 18-20 are objected to because of the following informalities:
In claim 2, line 3, “the flash memory” may be amended to “a flash memory” to correct a grammatical error.  Alternatively, the line may be amended to “the NVM”.  (Emphasis added.)  
In claim 3, line 3, “the flash memory” may be amended to “a flash memory” to correct a grammatical error.  Alternatively, the line may be amended to “the NVM”.  (Emphasis added.)  
In claim 6, line 3, “future collisions” may be amended to “the future collisions” to follow proper antecedent basis.  (Emphasis added.)  
In claim 7, lines 2-3, “compares this to the rate of predicted future collisions” may be amended to “compares the actual collision rate to the future rate of the predicted future collisions” to avoid ambiguity and to follow proper antecedent basis.  (Emphasis added.)  
In claim 8, line 2, “a plurality of garbage collection units (GCU) each separately allocated” may be amended to “a plurality of garbage collection units (GCU), each of the GCU separately allocated” to follow proper antecedent basis.  (Emphasis added.)  
In claim 9, lines 1-4, “wherein the change in storage policy … and to erase the selected GCU” may be amended to “wherein the change in the storage policy … and erase the selected GCU” to follow proper antecedent basis and to correct a grammatical error.  (Emphasis added.)  
In claim 10, line 3, “the form of firmware (FW) stored in a local memory” may be amended to “a form of firmware (FW) stored in the local memory” to correct a grammatical error and to follow proper antecedent basis.  (Emphasis added.)  
In claim 13, line 1, and claim 14, line 1, “The SSD of claim 11” may be amended to “The SSD of claim 12” to correct a typographical error to avoid ambiguity because the SSD is of claim 12.  (Emphasis added.)  Examination assumes claims 13 and 14 depend on claim 12.
In claim 18, lines 2-3, “within the flash memory” may be amended to “within a flash memory” to correct a grammatical error.  Alternatively, the lines may be amended to “within the NVM”.  (Emphasis added.)
Claims (e.g., claim 19, line 3; claim 20, line 2; etc.) with informalities that are the same as those above and not included here should be amended due to the same reasons set forth above.
Appropriate correction is required.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a collision manager configured to predict future collisions” in claim 1,
“a storage manager which enacts a change in a storage policy” in claim 1,
“a host queue manager that monitors a total number of pending host commands” in claim 5,
“a resource manager that identifies associated resources” in claim 5,
“a history tracker that maintains, … a history of recent commands” in claim 5,
“an observer which measures an actual collision rate” in claim 7, and
“a host queue manager that monitors a total number of pending host commands” in claim 16.
The disclosure of the application describes corresponding structures of the claim limitations on pp. 8 and 15-17 of the specification, and shows the corresponding structures in FIGs. 7-8 of the drawings.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 8-10, 12, 14, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US 2020/0394133 A1), hereinafter “Carpenter”, in view of Chun (US 2021/0278999 A1), hereinafter “Chun”.

Regarding claim 1, Carpenter teaches: 
An apparatus comprising: 
a main non-volatile memory (NVM);  (FIG. 1; “[0016] … The memory components 112A to 112N [main non-volatile memory (NVM)] can be … non-volatile memory components”)
a local memory;  (FIG.1 ; “[0019] … the local memory 119 can include memory registers storing memory pointers, fetched data, etc.”)
a command queue that lists pending data transfer commands to transfer data between the NVM and the local memory;  
a collision manager configured to predict future collisions among the pending data transfer commands; and  (FIGs. 1-5; “[0012] … A write cursor receives data units from a host (e.g., host system 120) and writes [pending data transfer commands] the data units to superblocks at a location in memory pointed to by the write cursor. … One complication in a multi-write cursor environment is the occurrence of cursor collisions [future collisions], which occur when two or more write cursors require access to a resource (e.g., a new superblock) at the same time.”, “[0014] … the system uses host behavior (e.g., write rates or host write rates) to determine how to efficiently perform garbage collection without causing interruption to write cursors (e.g., during a cursor collision [future collisions]). Additional aspects of the disclosure describe predicting when cursor collisions [future collisions] are estimated to occur and adjusting garbage collection rates to minimize or eliminate the negative impacts of cursor collisions [future collisions].”, [0045], [0052]-[0057], “[0068] … the closed-loop garbage collection architecture 500 includes write cursors 510, write cursor sensors 520, a target selector 530, loop feedback calculations 540, a garbage collection state manager 550, a closed-loop controller 560”, “[0072] The garbage collection unit 570 includes a stochastic errors component 572 and a rate-controlled garbage collection operations component 574”, “[0073] The rate-controlled garbage collection operations component 574 is a garbage collection controller that manages the garbage collection process by sending instructions directing garbage collection read and write cursors to perform the garbage collection process at the rate designated by the closed-loop controller 560”, “[0077] The loop feedback calculations 540 can include a valid_count & rate calculations component 541, a free superblock count integrator 542, a T_erase & margin compensator 543, a cursor collision detector (or write cursor collision detector) 544, and a garbage collection read look-ahead compensator 545, which can all feed information to a closed-loop error calculation component 546 that generates the negative loop feedback 547 that is sent to the comparator 562. … the target selector 530 uses information from the valid_count & rate calculations component 541 and/or the cursor collection detector 544 to modify the target sent to the comparator 562 of the closed-loop controller 560.”; a collision manager is considered to include the target selector 530, the loop feedback calculations 540, and the closed-loop controller 560 shown in FIG. 5)
a storage manager which enacts a change in a storage policy associated with the NVM to reduce a future rate of the predicted future collisions.  (FIGs. 1-5; [0012], “[0014] … the system uses host behavior (e.g., write rates or host write rates) to determine how to efficiently perform garbage collection without causing interruption to write cursors (e.g., during a cursor collision). Additional aspects of the disclosure describe predicting when cursor collisions [future collisions] are estimated to occur and adjusting garbage collection rates [a change in a storage policy] to minimize or eliminate the negative impacts of cursor collisions [future collisions].”, “[0020] … The controller 115 can be responsible for other operations such as … garbage collection operations, … that are associated with the memory components 112A to 112N [NVM]”, “[0057] As noted above, the garbage collection manager 113 continues garbage collection at the previously determined second garbage collection rate until it calculates new target times and determines whether there is an occurrence of a cursor collision [future collisions]”, “[0072] The garbage collection unit 570 [storage manager] includes a stochastic errors component 572 and a rate-controlled garbage collection operations component 574”, “[0073] The rate-controlled garbage collection operations component 574 is a garbage collection controller that manages the garbage collection process by sending instructions directing garbage collection read and write cursors to perform the garbage collection process at the rate designated by the closed-loop controller 560”, [0084]; A future rate of the predicted cursor collisions [future collisions] is considered to include a number of occurrences when two or more write cursors require access to a resource (e.g., a new superblock) at the same time in a target time.  This future rate is reduced (i.e., minimized or eliminated) by adjusting garbage collection rates [a change in a storage policy] so that, as shown in FIG. 3, the garbage collection manager can provide an empty superblock to each of the first write cursor 301 and the second write cursor 302 prior to both the updated first target time 311 for the first write cursor 301 and the updated second target time 313 for the second write cursor 302.)

	Carpenter does not teach a command queue that lists pending data transfer commands to transfer data between the NVM and the local memory.    

However, Chun teaches:
a command queue that lists pending data transfer commands to transfer data between the NVM and the local memory.  (FIGs. 1-4; “[0055] … the memory device 150 [NVM] in the memory system 110 may be a nonvolatile memory device … the memory device 150 [NVM] may store data provided from the host 102 as nonvolatile data therein through a write operation, and provide data stored therein to the host 102 through a read operation.”, “[0070] The memory 144 [local memory] may store data for performing operations such as data writing and data reading requested by the host 102 and/or data transfer between the memory device 150 [NVM] and the controller 130 for background operations such as garbage collection and wear levelling as described above”, [0080], “[0081] … The host interface 132 may store commands [pending data transfer commands] and data, which are received from the host 102, to the command queue 56 sequentially”, [0105])  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carpenter to incorporate the teachings of Chun to provide a memory subsystem of Carpenter having a controller that can receive commands or operations from a host system and can convert the commands or operations into instructions or appropriate commands to achieve a desired access to memory components, with a memory system of Chun having a memory controller with a host interface that may store commands and data received from a host to a command queue.  Doing so with the subsystem of Carpenter would provide a memory system capable of accurately predicting power required for performing two or more commands, when sequentially transferring the two or more commands to any one selected memory device among a plurality of memory devices included in the memory system.  (Chun, [0005])

Regarding claim 3, the combination of Carpenter teaches the apparatus of claim 1.

Carpenter further teaches:
wherein the change in the storage policy comprises performing a pre-emptive garbage collection operation upon an existing location to distribute current version data blocks to multiple locations within the flash memory.  (FIGs. 1-5; “[0012] … a superblock is composed of one or more blocks [current version data blocks], … The superblocks in flash memory typically cannot be overwritten. Instead, to free up superblocks, memory subsystems perform a garbage collection [pre-emptive garbage collection operation] process that includes erasing all the data in a superblock. Prior to erasing the data in [a location of] a superblock, memory subsystems copy any valid from the superblock to be erased and write the valid data to [a location of] a new superblock.”, “[0014] … the system uses host behavior (e.g., write rates or host write rates) to determine how to efficiently perform garbage collection without causing interruption to write cursors (e.g., during a cursor collision). Additional aspects of the disclosure describe predicting when cursor collisions are estimated to occur and adjusting garbage collection [pre-emptive garbage collection operation] rates [a change in a storage policy] to minimize or eliminate the negative impacts of cursor collisions.”, “[0020] … The controller 115 can be responsible for other operations such as … garbage collection operations, … that are associated with the memory components 112A to 112N”, “[0057] As noted above, the garbage collection manager 113 continues garbage collection at the previously determined second garbage collection rate until it calculates new target times and determines whether there is an occurrence of a cursor collision”, “[0072] The garbage collection unit 570 includes a stochastic errors component 572 and a rate-controlled garbage collection operations component 574”, “[0073] The rate-controlled garbage collection operations component 574 is a garbage collection controller that manages the garbage collection process by sending instructions directing garbage collection read and write cursors to perform the garbage collection process at the rate designated by the closed-loop controller 560”, [0084])

Regarding claim 8, the combination of Carpenter teaches the apparatus of claim 1.

Carpenter further teaches:
wherein the NVM comprises a flash memory arranged as a plurality of garbage collection units (GCU) each separately allocated and erased as a unit.  (FIGs. 1-5; “[0062] … The processing device copies the 50% valid data units from the first garbage collection read superblock [garbage collection units (GCU)] and the 50% valid units from the second garbage collection read superblock [garbage collection units (GCU)] to an empty superblock (filling the superblock) and erases the two garbage collection read superblocks [garbage collection units (GCU)], resulting in one net empty superblock.”)

Regarding claim 9, the combination of Carpenter teaches the apparatus of claim 8.

Carpenter further teaches:
wherein the change in storage policy by the storage manager comprises performing a pre-emptive garbage collection operation to retrieve current version data blocks from a selected GCU, write the retrieved current version data blocks to multiple other GCUs, and to erase the selected GCU.  (FIGs. 1-5; “[0012] … a superblock is composed of one or more blocks [current version data blocks], … The superblocks in flash memory typically cannot be overwritten. Instead, to free up superblocks, memory subsystems perform a garbage collection [pre-emptive garbage collection operation] process that includes erasing all the data in a superblock [selected GCU]. Prior to erasing the data in a superblock [selected GCU], memory subsystems copy any valid [data] from the superblock [selected GCU] to be erased and write the valid data to a new superblock [other GCUs].”, [0062])

Regarding claim 10, the combination of Carpenter teaches the apparatus of claim 1.

Carpenter further teaches:
wherein the collision manager and the storage manager are realized using at least one programmable processor with associated programming instructions in the form of firmware (FW) stored in a local memory and executed by the at least one programmable processor.  (FIGs. 1-7; [0068], “[0072] The garbage collection unit 570 [storage manager] includes a stochastic errors component 572 and a rate-controlled garbage collection operations component 574”, “[0096] FIG. 7 illustrates an example machine of a computer system 700 within which a set of instructions [associated programming instructions], for causing the machine to perform any one or more of the methodologies discussed herein, can be executed.”, “[0099] … Processing device 702 [programmable processor] can also be one or more special-purpose processing devices such as an application specific integrated circuit (ASIC), a field programmable gate array (FPGA) [programmable processor], a digital signal processor (DSP), network processor, or the like.”, “[0100] … The instructions 726 can also reside, completely or at least partially, within the main memory 704 [local memory] and/or within the processing device 702 during execution thereof by the computer system 700, the main memory 704 and the processing device 702 also constituting machine-readable storage media. The machine-readable storage medium 724, data storage system 718, and/or main memory 704 can correspond to the memory subsystem 110 of FIG. 1”; the collision manager is considered to include the target selector 530, the loop feedback calculations 540, and the closed-loop controller 560 shown in FIG. 5.  The set of instructions [associated programming instructions] is also considered to be firmware (FW) that is executed by the processing device 702 [programmable processor].)

Regarding claim 12, Carpenter teaches: 
A solid-state drive (SSD), comprising:  
a flash memory configured as a main memory store for a host device;  (FIG. 1; [0016], “[0017] … The host system 120 [host device] can further utilize an NVM Express (NVMe) interface to access the memory components 112A to 112N [flash memory] when the memory subsystem 110 is coupled with the host system 120 by the PCIe interface.”, “[0018] The memory components 112A to 112N [flash memory] can include any combination of the different types of non-volatile memory components … An example of non-volatile memory components includes a negative-and (NAND) type flash memory”;  the memory components 112A to 112N [flash memory] of the memory subsystem 110 is considered to be a main memory store for the host system 120 [host device] so that the host system 120 [host device] can write data to the memory subsystem 110 and read data from the memory subsystem 110.)
a controller circuit configured to manage data transfers between the flash memory and the host device using a local memory and a command queue that lists pending data transfer commands;  (FIG. 1; “[0019] The memory system controller 115 (hereinafter referred to as “controller”) can communicate with the memory components 112A to 112N [flash memory] to perform operations such as reading data, writing data, or erasing data at the memory components 112A to 112N [flash memory] and other such operations. … The controller 115 can include a processor (processing device) 117 configured to execute instructions stored in local memory 119. In the illustrated example, the local memory 119 of the controller 115 includes an embedded memory configured to store instructions for performing various processes, operations, logic flows, and routines that control operation of the memory subsystem 110, including handling communications between the memory subsystem 110 and the host system 120 [host device].”)
a collision manager circuit configured to predict future collisions among the pending data transfer commands in the command queue; and  (FIGs. 1-5; “[0012] … A write cursor receives data units from a host (e.g., host system 120) and writes [pending data transfer commands] the data units to superblocks at a location in memory pointed to by the write cursor. … One complication in a multi-write cursor environment is the occurrence of cursor collisions [future collisions], which occur when two or more write cursors require access to a resource (e.g., a new superblock) at the same time.”, “[0014] … the system uses host behavior (e.g., write rates or host write rates) to determine how to efficiently perform garbage collection without causing interruption to write cursors (e.g., during a cursor collision [future collisions]). Additional aspects of the disclosure describe predicting when cursor collisions [future collisions] are estimated to occur and adjusting garbage collection rates to minimize or eliminate the negative impacts of cursor collisions [future collisions].”, [0045], [0052]-[0057], “[0068] … the closed-loop garbage collection architecture 500 includes write cursors 510, write cursor sensors 520, a target selector 530, loop feedback calculations 540, a garbage collection state manager 550, a closed-loop controller 560”, “[0072] The garbage collection unit 570 includes a stochastic errors component 572 and a rate-controlled garbage collection operations component 574”, “[0073] The rate-controlled garbage collection operations component 574 is a garbage collection controller that manages the garbage collection process by sending instructions directing garbage collection read and write cursors to perform the garbage collection process at the rate designated by the closed-loop controller 560”, “[0077] The loop feedback calculations 540 can include a valid_count & rate calculations component 541, a free superblock count integrator 542, a T_erase & margin compensator 543, a cursor collision detector (or write cursor collision detector) 544, and a garbage collection read look-ahead compensator 545, which can all feed information to a closed-loop error calculation component 546 that generates the negative loop feedback 547 that is sent to the comparator 562. … the target selector 530 uses information from the valid_count & rate calculations component 541 and/or the cursor collection detector 544 to modify the target sent to the comparator 562 of the closed-loop controller 560.”; a collision manager circuit is considered to include the target selector 530, the loop feedback calculations 540, and the closed-loop controller 560 shown in FIG. 5)
a storage manager circuit which enacts a change in a storage policy associated with the flash memory to reduce a future rate of the predicted future collisions.  (FIGs. 1-5; [0012], “[0014] … the system uses host behavior (e.g., write rates or host write rates) to determine how to efficiently perform garbage collection without causing interruption to write cursors (e.g., during a cursor collision). Additional aspects of the disclosure describe predicting when cursor collisions [future collisions] are estimated to occur and adjusting garbage collection rates [a change in a storage policy] to minimize or eliminate the negative impacts of cursor collisions [future collisions].”, “[0020] … The controller 115 can be responsible for other operations such as … garbage collection operations, … that are associated with the memory components 112A to 112N [flash memory]”, “[0057] As noted above, the garbage collection manager 113 continues garbage collection at the previously determined second garbage collection rate until it calculates new target times and determines whether there is an occurrence of a cursor collision [future collisions]”, “[0072] The garbage collection unit 570 [storage manager circuit] includes a stochastic errors component 572 and a rate-controlled garbage collection operations component 574”, “[0073] The rate-controlled garbage collection operations component 574 is a garbage collection controller that manages the garbage collection process by sending instructions directing garbage collection read and write cursors to perform the garbage collection process at the rate designated by the closed-loop controller 560”, [0084]; A future rate of the predicted cursor collisions [future collisions] is considered to include a number of occurrences when two or more write cursors require access to a resource (e.g., a new superblock) at the same time in a target time.  This future rate is reduced (i.e., minimized or eliminated) by adjusting garbage collection rates [a change in a storage policy] so that, as shown in FIG. 3, the garbage collection manager can provide an empty superblock to each of the first write cursor 301 and the second write cursor 302 prior to both the updated first target time 311 for the first write cursor 301 and the updated second target time 313 for the second write cursor 302.)

Carpenter teaches a controller circuit configured to manage data transfers between the flash memory and the host device using a local memory; and a collision manager circuit configured to predict future collisions among the pending data transfer commands.  Nevertheless, Carpenter does not teach a controller circuit configured to manage data transfers between the flash memory and the host device using a command queue that lists pending data transfer commands; and the pending data transfer commands in the command queue.    

However, Chun teaches:
a controller circuit configured to manage data transfers between the flash memory and the host device using a command queue that lists pending data transfer commands; and  (FIGs. 1-4; “[0051] Referring to FIGS. 1 and 2, the memory system 110 may include a memory device 150 [flash memory] for storing data accessed by a host 102 [host device] and a controller 130 [controller circuit] for controlling data storage into the memory device 150 [flash memory]”, “[0055] … the memory device 150 [flash memory] in the memory system 110 may be a nonvolatile memory device capable of retaining data stored therein even though no power is supplied, for example, a flash memory device … the memory device 150 [flash memory] may store data provided from the host 102 [host device] as nonvolatile data therein through a write operation, and provide data stored therein to the host 102 [host device] through a read operation.”, “[0070] The memory 144 [local memory] may store data for performing operations such as data writing and data reading requested by the host 102 and/or data transfer between the memory device 150 [flash memory] and the controller 130 for background operations such as garbage collection and wear levelling as described above”, [0058]-[0059], [0080], “[0081] … The host interface 132 may store commands [pending data transfer commands] and data, which are received from the host 102 [host device], to the command queue 56 sequentially”, [0105])
the pending data transfer commands in the command queue.  (FIGs. 1-4; [0051], [0055], [0070], [0058]-[0059], [0080], “[0081] … The host interface 132 may store commands [pending data transfer commands] and data, which are received from the host 102, to the command queue 56 sequentially”, [0105])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carpenter to incorporate the teachings of Chun to provide a memory subsystem of Carpenter having a controller that can receive commands or operations from a host system and can convert the commands or operations into instructions or appropriate commands to achieve a desired access to memory components, with a memory system of Chun having a memory controller with a host interface that may store commands and data received from a host to a command queue.  Doing so with the subsystem of Carpenter would provide a memory system capable of accurately predicting power required for performing two or more commands, when sequentially transferring the two or more commands to any one selected memory device among a plurality of memory devices included in the memory system.  (Chun, [0005])

Regarding claim 14, the claimed SSD comprises substantially the same steps or elements as those in claim 3.  Accordingly, claim 14 is also rejected for the same reasons as set forth for those in claim 3 above.

Regarding claim 17, Carpenter teaches: 
A method comprising: 
accumulating, in a command queue, pending data transfer commands to transfer data between an NVM and a local memory;  
predicting future collisions among the pending data transfer commands accumulated in the command queue; and  (FIGs. 1-5; “[0012] … A write cursor receives data units from a host (e.g., host system 120) and writes [pending data transfer commands] the data units to superblocks at a location in memory pointed to by the write cursor. … One complication in a multi-write cursor environment is the occurrence of cursor collisions [future collisions], which occur when two or more write cursors require access to a resource (e.g., a new superblock) at the same time.”, “[0014] … the system uses host behavior (e.g., write rates or host write rates) to determine how to efficiently perform garbage collection without causing interruption to write cursors (e.g., during a cursor collision [future collisions]). Additional aspects of the disclosure describe predicting when cursor collisions [future collisions] are estimated to occur and adjusting garbage collection rates to minimize or eliminate the negative impacts of cursor collisions [future collisions].”, [0045], [0052]-[0057], “[0068] … the closed-loop garbage collection architecture 500 includes write cursors 510, write cursor sensors 520, a target selector 530, loop feedback calculations 540, a garbage collection state manager 550, a closed-loop controller 560”, “[0072] The garbage collection unit 570 includes a stochastic errors component 572 and a rate-controlled garbage collection operations component 574”, “[0073] The rate-controlled garbage collection operations component 574 is a garbage collection controller that manages the garbage collection process by sending instructions directing garbage collection read and write cursors to perform the garbage collection process at the rate designated by the closed-loop controller 560”, “[0077] The loop feedback calculations 540 can include a valid_count & rate calculations component 541, a free superblock count integrator 542, a T_erase & margin compensator 543, a cursor collision detector (or write cursor collision detector) 544, and a garbage collection read look-ahead compensator 545, which can all feed information to a closed-loop error calculation component 546 that generates the negative loop feedback 547 that is sent to the comparator 562. … the target selector 530 uses information from the valid_count & rate calculations component 541 and/or the cursor collection detector 544 to modify the target sent to the comparator 562 of the closed-loop controller 560.”)
enacting a change in a storage policy associated with the NVM to reduce a future rate of the predicted future collisions.  (FIGs. 1-5; [0012], “[0014] … the system uses host behavior (e.g., write rates or host write rates) to determine how to efficiently perform garbage collection without causing interruption to write cursors (e.g., during a cursor collision). Additional aspects of the disclosure describe predicting when cursor collisions [future collisions] are estimated to occur and adjusting garbage collection rates [a change in a storage policy] to minimize or eliminate the negative impacts of cursor collisions [future collisions].”, “[0020] … The controller 115 can be responsible for other operations such as … garbage collection operations, … that are associated with the memory components 112A to 112N [NVM]”, “[0057] As noted above, the garbage collection manager 113 continues garbage collection at the previously determined second garbage collection rate until it calculates new target times and determines whether there is an occurrence of a cursor collision [future collisions]”, “[0072] The garbage collection unit 570 includes a stochastic errors component 572 and a rate-controlled garbage collection operations component 574”, “[0073] The rate-controlled garbage collection operations component 574 is a garbage collection controller that manages the garbage collection process by sending instructions directing garbage collection read and write cursors to perform the garbage collection process at the rate designated by the closed-loop controller 560”, [0084]; A future rate of the predicted cursor collisions [future collisions] is considered to include a number of occurrences when two or more write cursors require access to a resource (e.g., a new superblock) at the same time in a target time.  This future rate is reduced (i.e., minimized or eliminated) by adjusting garbage collection rates [a change in a storage policy] so that, as shown in FIG. 3, the garbage collection manager can provide an empty superblock to each of the first write cursor 301 and the second write cursor 302 prior to both the updated first target time 311 for the first write cursor 301 and the updated second target time 313 for the second write cursor 302.)

Carpenter teaches predicting future collisions among the pending data transfer commands.  Nevertheless, Carpenter does not teach accumulating, in a command queue, pending data transfer commands to transfer data between an NVM and a local memory; and the pending data transfer commands accumulated in the command queue.    

However, Chun teaches:
accumulating, in a command queue, pending data transfer commands to transfer data between an NVM and a local memory;  (FIGs. 1-4; “[0055] … the memory device 150 [NVM] in the memory system 110 may be a nonvolatile memory device … the memory device 150 [NVM] may store data provided from the host 102 as nonvolatile data therein through a write operation, and provide data stored therein to the host 102 through a read operation.”, “[0070] The memory 144 [local memory] may store data for performing operations such as data writing and data reading requested by the host 102 and/or data transfer between the memory device 150 [NVM] and the controller 130 for background operations such as garbage collection and wear levelling as described above”, [0080], “[0081] … The host interface 132 may store commands [pending data transfer commands] and data, which are received from the host 102, to the command queue 56 sequentially”, [0105])
the pending data transfer commands accumulated in the command queue.  (FIGs. 1-4; [0051], [0055], [0070], [0058]-[0059], [0080], “[0081] … The host interface 132 may store commands [pending data transfer commands] and data, which are received from the host 102, to the command queue 56 sequentially”, [0105])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carpenter to incorporate the teachings of Chun to provide a memory subsystem of Carpenter having a controller that can receive commands or operations from a host system and can convert the commands or operations into instructions or appropriate commands to achieve a desired access to memory components, with a memory system of Chun having a memory controller with a host interface that may store commands and data received from a host to a command queue.  Doing so with the subsystem of Carpenter would provide a memory system capable of accurately predicting power required for performing two or more commands, when sequentially transferring the two or more commands to any one selected memory device among a plurality of memory devices included in the memory system.  (Chun, [0005])

Regarding claims 19 and 20, the claimed method comprises substantially the same steps or elements as those in claims 3 and 8, respectively.  Accordingly, claims 19 and 20 are also rejected for the same reasons as set forth for those in claims 3 and 8, respectively above.

Claims 2, 4, 13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US 2020/0394133 A1), hereinafter “Carpenter”, in view of Chun (US 2021/0278999 A1), hereinafter “Chun”, as applied to claims 1 and 17 above, and further in view of Gordon et al. (US 10,684,964 B1), hereinafter “Gordon”.

Regarding claim 2, the combination of Carpenter teaches the apparatus of claim 1.

The combination of Carpenter does not teach wherein the change in the storage policy comprises a duplication of write data so that the write data are written to multiple locations within the flash memory.  

However, Gordon teaches:
wherein the change in the storage policy comprises a duplication of write data so that the write data are written to multiple locations within the flash memory.  (FIGs. 1-7; col. 12, lines 10-27; “For example, a process or application 11 may store [write] a data object on a virtual storage volume that is attributed a high priority. Storage manager 30 may duplicate the storage of the high priority data object and monitor the location of the duplicated storage by a duplication entry in metadata table 320, as discussed above. Application or process 11 may then overwrite the high priority data object. As known to persons skilled in the art, overwriting of data objects on NVM devices [flash memory] may require storing the new value in a new physical address, and invalidating the old storage entry. Storage manager 30 may be configured to manage an overwrite of a high-priority, duplicated data object by: (a) rewriting the data object in a duplicated plurality of locations on different RLSs of storage media (e.g. NVM storage media) 20 [flash memory]; (b) invalidating the previous duplicated instantiations of the data object; and (c) updating metadata table 320 according to the changed physical storage addresses of the high-priority data object.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Carpenter to incorporate the teachings of Gordon to provide a memory subsystem of Carpenter having a controller that can receive commands or operations from a host system and can convert the commands or operations into instructions or appropriate commands to achieve a desired access to memory components, with a system of Gordon having a storage manager that duplicates a storage of a high priority data object by rewriting the data object in a duplicated plurality of locations on different read latency sets (RLSs) of storage media.  Doing so with the subsystem of Carpenter would provide a system having a processor configured to cyclically alternate an attribution of a read latency set (RLS) work mode such that a mode may be switched between a read/write work mode and a read-only work mode for each RLS for reducing read latency in a storage media.  (Gordon, col. 1, line 66, to col. 2, line 12)

Regarding claim 4, the combination of Carpenter teaches the apparatus of claim 1.

The combination of Carpenter does not teach wherein the predicted future collisions comprise a collision involving at least one of the pending data transfer commands characterized as a host read command to return previously stored data in the NVM to a host.  

However, Gordon teaches:
wherein the predicted future collisions comprise a collision involving at least one of the pending data transfer commands characterized as a host read command to return previously stored data in the NVM to a host.  (FIGs. 1-7; col. 9, lines 5-7, “storage media 20 [NVM] may include one or more non-volatile memory device (e.g. a flash memory device)”, col. 12, lines 10-27; “Reference is made to FIG. 4, which is a block diagram, depicting an example of a low priority read access [host read command] or a low priority write access of host computer 10A to storage media 20 [NVM], according to some embodiments. Storage manager 30 may be configured to handle low priority access requests from at least one host computer 10A. … (b) upon receiving a low priority data-read request, reading the data from the memory segment (e.g. segment 11) it was written to, regardless of or without consideration of the RLS's attributed work mode. This scheme may allow low priority read access [host read command] requests to be blocked in relation to write access operations.”; a collision in FIG. 4 involves the low priority read access [host read command] of host computer 10A to storage media 20 [NVM] for the storage media 20 [NVM] to read the data from the memory segment (e.g. segment 11) of the storage media 20 [NVM] that was written to.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Carpenter to incorporate the teachings of Gordon to provide a memory subsystem of Carpenter having a controller that can receive commands or operations from a host system and can convert the commands or operations into instructions or appropriate commands to achieve a desired access to memory components, with a system of Gordon having a storage manager configured to handle low priority read access requests from at least one host computer.  Doing so with the subsystem of Carpenter would provide a system having a processor configured to cyclically alternate an attribution of a read latency set (RLS) work mode such that a mode may be switched between a read/write work mode and a read-only work mode for each RLS for reducing read latency in a storage media.  (Gordon, col. 1, line 66, to col. 2, line 12)

Regarding claim 13, the claimed SSD comprises substantially the same steps or elements as those in claim 2.  Accordingly, claim 13 is also rejected for the same reasons as set forth for those in claim 2 above.

Regarding claim 15, the claimed apparatus comprises substantially the same steps or elements as those in claim 4.  Accordingly, claim 15 is also rejected for the same reasons as set forth for those in claim 4 above.

Further regarding claim 15, Applicant is advised that should claim 4 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Furthermore, it appears that Applicant has originally intended for claim 15 to depend on claim 12 instead of claim 1 as currently recited.  If so, Applicant may amend “apparatus of claim 1” in claim 15 to “SSD of claim 12”.  (Emphasis added.)

Regarding claim 18, the claimed method comprises substantially the same steps or elements as those in claim 2.  Accordingly, claim 18 is also rejected for the same reasons as set forth for those in claim 2 above.

Claims 5-6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US 2020/0394133 A1), hereinafter “Carpenter”, in view of Chun (US 2021/0278999 A1), hereinafter “Chun”, as applied to claim 1 above, and further in view of Kabra et al. (US 2019/0121740 A1), hereinafter “Kabra”, and Benisty (US 2021/0182219 A1), hereinafter “Benisty”.

Regarding claim 5, the combination of Carpenter teaches the apparatus of claim 1.

Chun further teaches:
wherein the collision manager comprises a host queue manager that monitors a total number of pending host commands from a host, a resource manager that identifies associated resources required to execute each of the pending host commands, and a history tracker that maintains, as a data structure in a memory, a history of recent commands from the host.  (FIGs. 1-4; “[0080] … The event queue 54 [resource manager] may sequentially transmit events [associated resources] for processing the commands [pending host commands] and the data, from the buffer manager 52.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Carpenter to incorporate the teachings of Chun to provide a memory subsystem of Carpenter having a controller that can receive commands or operations from a host system and can convert the commands or operations into instructions or appropriate commands to achieve a desired access to memory components, with a memory system of Chun having a memory controller with a host interface that may store commands and data received from a host to a command queue and with an event queue that may sequentially transmit events for processing the commands and the data.  Doing so with the subsystem of Carpenter would provide a memory system capable of accurately predicting power required for performing two or more commands, when sequentially transferring the two or more commands to any one selected memory device among a plurality of memory devices included in the memory system.  (Chun, [0005])

The combination of Carpenter does not teach a host queue manager that monitors a total number of pending host commands from a host, and a history tracker that maintains, as a data structure in a memory, a history of recent commands from the host.  

However, Kabra teaches:
a host queue manager that monitors a total number of pending host commands from a host, and a history tracker that maintains, as a data structure in a memory, a history of recent commands from the host.  (FIGs. 1-6; “[0033] … The processing core 112 operates as a processing circuit to process access commands from the host 106”, “[0045] … the total number of host commands [pending host commands] can be tracked over an extended period of time for statistical analysis purposes”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Carpenter to incorporate the teachings of Kabra to provide a memory subsystem of Carpenter having a controller that can receive commands or operations from a host system and can convert the commands or operations into instructions or appropriate commands to achieve a desired access to memory components, with a data storage device of Kabra having a bridge controller system on chip (SOC) integrated circuit with a processing core that operates as a processing circuit to process access commands from a host such that a total number of host commands can be tracked over an extended period of time for statistical analysis purposes.  Doing so with the subsystem of Carpenter would provide a data storage device with a processing core that searches a first-in-first-out (FIFO) buffer in an effort to match a logical address of an existing command to a logical address for a new command to manage cached data.  (Kabra, [0002])

The combination of Carpenter does not teach a history tracker that maintains, as a data structure in a memory, a history of recent commands from the host.  

However, Benisty teaches:
a history tracker that maintains, as a data structure in a memory, a history of recent commands from the host.  (FIGs. 1-7; “[0065] … the memory device does not get the command or data for some or all fields of the command, even though the storage command was fetched from the host”, “[0110] … The queue manager 700 [history tracker] comprises the command identifier tracker 702 … a storage command history 714.”, “[0125] … These monitored storage commands serve as the storage command history 714”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Carpenter to incorporate the teachings of Benisty to provide a memory subsystem of Carpenter having a controller that can receive commands or operations from a host system and can convert the commands or operations into instructions or appropriate commands to achieve a desired access to memory components, with a non-volatile memory device of Benisty having a storage controller with a queue manager comprising a command identifier tracker that may compare a storage command history or a subset of storage commands in the history and determine or deduce how a command identifier (CID) changed in the past from one storage command to each successive storage command.  Doing so with the subsystem of Carpenter would provide a non-volatile memory device for recovery from a submission queue (SQ) fetching error by enabling a proper posting of an error completion entry to a host, even without fetching a command or at least without fetching a version of the command for which data values can be trusted as accurate, and thus would incur a very low latency when recovering from such errors.  (Benisty, [0026])

Regarding claim 6, the combination of Carpenter teaches the apparatus of claim 5.

Carpenter further teaches:
wherein the collision manager further comprises a collision prediction circuit which predicts future collisions involving two or more of the pending data transfer commands based on overlapping resources.  (FIGs. 1-5; “[0012] … A write cursor receives data units from a host (e.g., host system 120) and writes [pending data transfer commands] the data units to superblocks at a location in memory pointed to by the write cursor. … One complication in a multi-write cursor environment is the occurrence of cursor collisions [future collisions], which occur when two or more write cursors require access to a resource (e.g., a new superblock) [overlapping resources] at the same time.”, “[0077] The loop feedback calculations 540 can include … a cursor collision detector (or write cursor collision detector) 544”; a collision prediction circuit is considered to be the loop feedback calculations 540 having a cursor collision detector (or write cursor collision detector) 544.)

Regarding claim 16, the claimed apparatus comprises substantially the same steps or elements as those in claim 5.  Accordingly, claim 16 is also rejected for the same reasons as set forth for those in claim 5 above.

Further regarding claim 16, Applicant is advised that should claim 5 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Furthermore, it appears that Applicant has originally intended for claim 16 to depend on claim 12 instead of claim 1 as currently recited.  If so, Applicant may amend “apparatus of claim 1” in claim 16 to “SSD of claim 12”.  (Emphasis added.)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US 2020/0394133 A1), hereinafter “Carpenter”, in view of Chun (US 2021/0278999 A1), hereinafter “Chun”, Kabra et al. (US 2019/0121740 A1), hereinafter “Kabra”, and Benisty (US 2021/0182219 A1), hereinafter “Benisty”, as applied to claim 5 above, and further in view of Proulx et al. (US 2021/0334208 A1), hereinafter “Proulx”.

Regarding claim 7, the combination of Carpenter teaches the apparatus of claim 5.

The combination of Carpenter does not teach wherein the collision manager further comprises an observer which measures an actual collision rate and compares this to the rate of predicted future collisions.  

However, Proulx teaches:
wherein the collision manager further comprises an observer which measures an actual collision rate and compares this to the rate of predicted future collisions.  (FIGs. 1-6; “[0105] … the content manager 320 [observer] may execute the method 700 if the false-positive rate [actual collision rate] does not satisfy the performance threshold [rate of predicted future collisions] (e.g., it is unnecessary to reduce the false-positive rate [actual collision rate] of the set of slice services), as discussed in relation to block 516 in FIG. 5. … In this example, the false-positive rate [actual collision rate] may be low enough that the false-positive rate [actual collision rate] can be increased in order to avoid a conflict [collision] between the garbage collection process and other storage processes”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Carpenter to incorporate the teachings of Proulx to provide a memory subsystem of Carpenter having a controller that can receive commands or operations from a host system and can convert the commands or operations into instructions or appropriate commands to achieve a desired access to memory components, with a system of Proulx having a content manager that performs a garbage collection by adjusting parameters related to the garbage collection to ease a workload on a cluster of storage nodes using a method of adjusting a false-positive rate for a set of slice services residing in the cluster such that the false-positive rate can be increased in order to avoid a conflict between the garbage collection and other storage processes.  Doing so with the subsystem of Carpenter would provide a computing device that monitors an efficiency level of a garbage collection for a set of data blocks to improve a system operation by improving a performance of the garbage collection to recover storage segments as free space.  (Proulx, [0001])

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US 2020/0394133 A1), hereinafter “Carpenter”, in view of Chun (US 2021/0278999 A1), hereinafter “Chun”, as applied to claim 1 above, and further in view of Shin (US 2021/0240391 A1), hereinafter “Shin”.

Regarding claim 11, the combination of Carpenter teaches the apparatus of claim 1.

The combination of Carpenter does not teach wherein the command queue comprises host commands issued by the host and background commands generated by a controller associated with the NVM.  

However, Shin teaches:
wherein the command queue comprises host commands issued by the host and background commands generated by a controller associated with the NVM.  (FIGs. 1-4; “[0043] The second core 220 may generate a command [host commands] corresponding to a request received from the host 20, based on request information provided by the first core 210. Furthermore, the second core 220 may queue the generated command [host commands] in a command queuing region 243 [command queue] (shown in FIG. 4) of the memory 240. Furthermore, the second core 220 [controller] may generate a command [background commands] corresponding to an operation performed within the storage device 10, that is, a background operation, without the intervention of the host 20, and may queue the generated command [background commands] in the command queuing region 243 [command queue] of the memory 240”, “[0044] The third core 230 dequeues, from the command queuing region 243, a command queued in the command queuing region 243 of the memory 240, and may provide the dequeued command to the nonvolatile memory 100 [NVM]”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Carpenter to incorporate the teachings of Shin to provide a memory subsystem of Carpenter having a controller that can receive commands or operations from a host system and can convert the commands or operations into instructions or appropriate commands to achieve a desired access to memory components, with a storage device of Shin having a controller with a memory that stores a command queuing region for storing a command corresponding to a request received from a host and a command corresponding to an operation performed within the storage device that is a background operation without an intervention of the host.  Doing so with the subsystem of Carpenter would provide a controller capable of improving read performance and improving reliability of data.  (Shin, [0005]-[0006])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vikram Singh (US 2022/0035530 A1) discloses systems and methods for processing copy commands. A first controller of the storage device receives a copy command from a host via a first queue. The storage device generates, based on the copy command, a read command and a write command, and submits the read and write commands to a second controller of the storage device via a second queue. The second controller retrieves and processes the read and write commands from the second queue. The storage device reads, based on the processing of the read command, data stored in a first location of a storage media associated with a source address, and writes the data to a second location of the storage media associated with a destination address. The first controller transmits a signal to the host for indicating completion of the copy command.
Kuzmin et al. (US 10,642,505 B1) discloses techniques for managing memory which match per-data metrics to those of other data or to memory destination. In one embodiment, wear data is tracked for at least one tier of nonvolatile memory (e.g., flash memory) and a measure of data persistence (e.g., age, write frequency, etc.) is generated or tracked for each data item. Memory wear management based on these individually-generated or tracked metrics is enhanced by storing or migrating data in a manner where persistent data is stored in relatively worn memory locations (e.g., relatively more-worn flash memory) while temporary data is stored in memory that is less worn or is less susceptible to wear. Other data placement or migration techniques are also disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /TONG B. VO/Examiner, Art Unit 2136